 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDWoonsocket Health Centre and United Health CareEmployees, a Division of Rhode Island WorkersUnion. Cases I CA-13014, I-CA 13057, I CA-13230, I-CA 13282, -CA 13425, CA-13486,and I RC-15107September 28, 1979DECISION. ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn June 21, 1978, Administrative Law Judge Hen-ry L. Jalette issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Woonsocket HealthCentre, Woonsocket, Rhode Island, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.[Direction of Second Election and Excelsior foot-note omitted from publication.]I In view of his request for a bargaining order, the General Counsel movedto consolidate this proceeding with Case I CA 14998. 245 NLRB 668 (19791which involves other 8(aXI) and (3) charges against Respondent. The motionis denied. In accordance with the majority views set forth in United Dair'Farmers Cooperative Association 242 NLRB 1026 (1979). Member Truesdaleagrees with the Administrative Law Judge that a bargaining order is not anappropriate remedy here. In accordance with their dissent. Chairman Fan-ning and Member Jenkins would grant a bargaining order. but will abide bythe majority position of the Board that that remedy is inappropriate.APPENDIXNori(Ei To EMPLOYEESPOSTED BY ORDER OF THENAFIONAI LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National Labor Re-lations Board has found that we violated the law andhas ordered us to post this notice.Wt WILl. NOT question employees about theirunion activities.WE WILL NOT tell employees that we knowwho started the union activity, where meetingsare held, and who are the employees most active,and create the impression that we are engagingin surveillance of their union activities.WEI: WILL NOT threaten employees with loss ofbenefits and less favorable and more onerousworking conditions if they select United HealthCare Employees, A Division of Rhode IslandWorkers Union, or any other labor organization,to represent them.WE WILL NOT threaten to close the facility ifemployees select United Health Care Employees,A Division of Rhode Island Workers Union, orany other labor organization, to represent them.WE WILL NOT threaten employees with troubleif they engage in union activities again.WE WILL NOT promise employees raises andother benefits in order to induce them to with-draw their support from, or to cease giving assist-ance to, United Health Care Employees, A Divi-sion of Rhode Island Workers Union, or anyother labor organization.WE WII.L NOT tell employees that raises arebeing withheld because of the union campaign.WE WIl.I NOT issue warnings to employees forwearing union insignia.WE WILL NOT issue warnings to employees be-cause of their union activities.WE WILL. NOT enforce rules and policies morestrictly because employees are engaged in unionactivities.WEi WILL NOT change policies and rules be-cause employees are engaged in union activity.WE WILL. NOT1 place unfavorable terminationslips in the files of former employees because oftheir union activities.WE WI.l. NOT promulgate, maintain, or en-force any rule prohibiting solicitation or otherunion activities on company time while permit-ting other types of noncompany activities duringcompany time, where the purpose is to hinder orinterfere with union organization.245 NLRB No. 80652 WOONSOCKET HEALTH CENTREWE WILL NOT solicit employee grievances toinduce employees to withdraw their supportfrom, or cease giving assistance to, UnitedHealth Care Employees, A Division of RhodeIsland Workers Union, or any other labor or-ganization, by the formation of an EmployeeWays and Means Committee, or any like com-mittee, and WE WILL disband the EmployeeWays and Means Committee.WE WILL NOT discharge employees for engag-ing in activities protected by Section 7 of theAct.WE WILL NOT transfer, suspend, or dischargeemployees because of their activities on behalf ofUnited Health Care Employees, A Division ofRhode Island Workers Union, or any other labororganization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of rights guaranteed them under Section 7of the National Labor Relations Act, asamended.WE WILL expunge from our records the termi-nation slips of Crystal Arruda and Linda Rich-ards which were based on their union activitiesand substitute recommendations based on theirwork performance.WE WILL rescind any changes in working con-ditions which were made because employees en-gaged in union activities.WE WILL make Paula Suffoletto whole for thewages she lost by reason of her unlawful suspen-sion.WE WILL expunge from our records the writ-ten warnings issued to employees during March,April, May, and June 1977 as part of our strictenforcement of rules and policies to interferewith the union activities of our employees.WE WILL offer to reinstate Paula Suffoletto,Ulrike Ledoux, Tina Cotnoir, Alice Sabourin,and Donna D'Agostino to their former jobs, or,if such jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their senior-ity and other rights and privileges previously en-joyed, and WE WILL make them whole by payingthem the wages which they lost because we dis-charged them unlawfully.You are free to become and remain member ofUnited Health Care Employees, A Division of RhodeIsland Workers Union, or any other labor organiza-tion.WOONSOCKET HEALTH CENTREDECISIONSTATEMENI OF FlHE CASEHENRY L. JAI.ETTE, Administrative Law Judge: This con-solidated proceeding involves allegations that the above-named Respondent violated Section 8(aX ) of the NationalLabor Relations Act, herein the Act, by many acts andSection 8(a)(1) and (3) of the Act by the transfer, suspen-sion, and discharge of employees. The proceeding was initi-ated by the several charges listed below' to which was con-solidated objections to conduct affecting the results of anelection in Case I -RC 15107. On September 26 through 30,1977,2 hearing was held in Woonsocket, Rhode Island.Upon consideration of the entire record, including myobservation of the witnesses, and after consideration of thebriefs of the parties, I hereby make the fllowing:FINDINGS OF FA(I1. THE FA(TUA SEFtING;Respondent is engaged in the operation of a nursinghome in Woonsocket, Rhode Island.3It employs approxi-mately 260 employees, 213 of whom were employed in theunit stipulated by the parties to be appropriate for purposesof collective bargaining.Organizational activity among the employees began inJanuary, when United Health Care Employees, A Divisionof Rhode Island Workers Union (herein called the Union)was contacted by employee Sheila Contre.4Several meet-ings were held and employees were solicited to sign authori-zation cards. On March 31, the Union filed the petition inCase -RC 15107. and on May 6, pursuant to a Stipulationfor Certification upon Consent Election executed by theUnion on April 14 and by Respondent on April 15. anelection was held in which 104 votes were cast against theUnion, 58 votes for the Union, and 4 challenged ballots. Asnoted above, timely objections were thereafter filed by theUnion. The complaint alleges that during the period pre-ceding the election and continuing after the election, Re-spondent engaged in a number of unfair labor practices ashereinafter described.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Interference, Restraint, and CoercionI. Statements of supervisorsa. Chervl HubertThe complaint alleges that on or about February 17 Hu-bert, an admitted supervisor, interrogated employees aboutICase I-CA-13014 was filed on April 20. 1977; Case I-CA-13057 onApril 29; Case I -CA- 13230 on June 10; Case I -CA- 13282 on June 22; CaseI-CA-13425 on July 28; and Case I-CA-13486 on August 16.:Unless otherwise indicated, all dates appearing hereinafter are 1977.Jurisdiction is not in issue. The complaint alleges, the answer admits, andI find that Respondent meets the Board's standard for assertion of junsdic-tion over nursing homes.4The record indicates, and I find, that the Union is an organization inwhich employees participate and which exists for the purpose of dealing withemployers concerning conditions of employment, and it is a labor organiza-ton within the meaning of Section (5) of the Act.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union. This allegation is based upon testimony ofnurses aide Paula Suffoletto that on February 17 Hubertcalled her to her office and asked her if she knew anythingabout the Union. Suffoletto replied, "[W]hat union?" andHubert said "[Y]ou know what union I am speaking of."Suffoletto said she did not have to talk to Hubert about itand Hubert proceeded to make antiunion remarks. Hubertadmitted interrogating Suffoletto and testified she did soafter reporting to Richard Zelinski, part-owner and admin-istrator of the facility, that union activity was going on andhe asked her to question anyone she suspected was in-volved. I find that Hubert's interrogation had a tendency tocoerce and was violative of Section 8(aXl1) of the Act, inas-much as it had no legitimate purpose, contained no assur-ances against reprisal, was accompanied by antiunion re-marks, and occurred in the context of other interrogationand unfair labor practices.5b. Mary LapierreThe complaint alleges that on or about February 25 La-pierre. an admitted supervisor, interrogated an employeeabout the Union. This allegation is based upon testimony ofnurses aide Susan Dalpe that in the last week in Februaryshe had a conversation with Lapeirre in Lapierre's office inwhich Lapierre asked her if she knew anything about theUnion. Dalpe answered no, but suggested that perhaps itwould be a good thing. Lapierre proceeded to point out thatit would not. Lapierre testified but did not deny that theforegoing conversation took place and I find for the samereasons given above that the interrogation in question had atendency to coerce and was violative of Section 8(a)(1) ofthe Act.c. Leo TherouxThe complaint alleges that on or about February 25Maintenance Supervisor Leo Theroux threatened an em-ployee with closure of the facility if the Union came in; thaton or about March 2, he interrogated employees, createdthe impression of surveillance, and made threats to an em-ployee that if the Union came in there would be more oner-ous working conditions and fewer benefits; and that on orabout April 25 he interrogated employees and threatenedan employee that the Respondent would close if the Unioncame in.The allegation respecting the threat by Theroux on Feb-ruary 25 that Respondent would close if the Union came inis predicated on testimony of Aline Paquin that Therouxhad told her that the place had just opened up and theUnion would be a very bad thing, that perhaps in 5 years aunion would be all right but it was too early then and theCompany would go bankrupt.The allegation respecting the March 2 allegation is predi-cated upon testimony of former employee Daniel Herradthat he had about six conversations about the Union with5Nurses aide Sheila Contre, Suffolelto's sister, testified that on February25, after a meeting she and her sister had with Richard Ayotte, director ofnursing, Hubert asked them what the meeting was about and why they feltthey needed a union, saying that Respondent could give them what theywanted. I find no allegation in the complaint relative to such a conversationand, as the matter was not fully litigated, base no finding thereon.Theroux in February in which Theroux told him how theUnion would not benefit the employees. Herrad testifiedthat Theroux said that working conditions would bechanged and the benefits would not come in that couldhave come in, mentioning, in particular, holidays, BlueCross, paid birthday, and raises. Theroux also said that em-ployees would not be able to get away with as much as theydid. In one of these conversations, Theroux asked Herrad ifhe had signed a union card.The allegation of interrogation by Theroux on or aboutApril 25 is predicated on the testimony of Supervisor BettyJohnson that about a week before the election she over-heard Theroux ask employees Mary Bean and Jane De-Saulnier (incorrectly spelled DeSaune in the transcript)whether or not they were going to vote for the Union. De-Saulnier replied she did not know and Theroux told herthat the Union was no good, that it just played fools, andshe would not have a place to work.Although Theroux testified, he did not contradict any ofthe foregoing testimony. I find that in his conversationswith Herrad, Bean, and DeSaulnier he engaged in interro-gation, and, for the reasons given above respecting Hubert'sand Lapierre's interrogation, that Theroux's interrogationwas violative of Section 8(a)(l) of the Act. I further findthat his remarks to Herrad respecting working conditionsconstituted unlawful threats of less favorable working con-ditions violative of Section 8(a)(1) of the Act. Theroux'sremarks to Bean and DeSaulnier, as described by Johnson,and his remarks to Paquin were not based on any objectivefacts; rather, they constituted threats that the facility wouldclose if the Union came in, and such threats were violativeof Section 8(a)(1) of the Act. I find no evidence that The-roux created the impression of surveillance as alleged inparagraph 8(o) of the complaint.d. Lorraine DoughertyThe complaint alleges that Supervisor Lorraine Dou-gherty threatened an employee for engaging in union ac-tivity. The allegation is based on uncontradicted testimonyof Aline Paquin, which I credit, that on May 7 she threat-ened to quit because she felt persecuted because of herunion activities. Dougherty asked her not to quit andPaquin agreed to stay so long as she was not persecuted.Dougherty told her the only way she would get into troublewas if she tried to organize a union again. Although Dou-gherty did not define the trouble, the statement clearly im-plied adverse action against Paquin if she exercised Section7 rights and was clearly coercive and violative of Section8(a)(1) of the Act.e. Shirley CookThe complaint alleges that Director of Nursing ShirleyCook, an admitted supervisor, interrogated an employee,created the impression of surveillance, and made unlawfulthreats.According to Aline Paquin, in the latter part of Febru-ary, Cook called her into a patient's room, closed the doorand told her that Mrs. Zelinski (director of personnel andwife of one of the owners of Respondent) was very hurt that654 WOONSOCKET HEALTH CENTREPaquin had gotten involved in the Union, and she wantedto know why Paquin felt the employees needed a union.Cook told Paquin that if the Union came in the workloadwould be even worse, and that the center would go out ofbusiness because Respondent could not afford the raises theUnion was demanding.Cook admitted to a conversation about the Union withPaquin and did not contradict Paquin's testimony. I findthat she unlawfully interrogated Paquin and made unlawfulthreats of more onerous working conditions and closure ofthe facility. As to the latter finding, as in the case of The-roux, there is no showing that Cook's remarks were basedon objective facts. The allegation that Cook created theimpression of surveillance is not supported by the evidence.f. Richard AyotteAt the times relevant herein, Ayotte was director of nurs-ing. The complaint alleges that on or about February 18,Ayotte granted wage increases to employees. The allegationis based on testimony of nurses aides Sheila Contre andUlrike Ledoux that on February 18, Ayotte had a staffmeeting at which he expressed opposition to the Union.According to Ledoux, after the meeting employee DebbieKilpatrick complained that her rate of pay was less thanthat of her boyfriend, who had not been employed as longas she had. Ayotte said he could not understand why, thatshe should get more than he did, and he told her whatevershe was supposed to get she would get, retroactively. SheilaContre overheard a conversation about raises and ap-proached Ayotte to tell him she was due for a raise and toask when she would get it. He said he knew she was dueand asked her what she thought would be fair. She said$2.75 an hour, which was about a 40-cent-per-hour increaseand he said fine, that she would get it in her next paycheck.Then Ledoux approached Ayotte and said she did not thinkit was fair that after the first year an employee had to waita year for another raise; she said why not give me a raisenow and another in 6 months. Ayotte agreed. Then, accord-ing to Ledoux, he started to talk again about the Union,saying that they should think about it, that it would destroythe facility.Ayotte admitted promising the raises described above.According to him, however, these raises had been promisedback in December and when the employees approachedhim they reminded him of the promises. That is neitherhere nor there. The fact of the matter was that prior to theUnion's appearance on the scene nothing had been done tofulfill the promises.He also testified about an unjust situation that manage-ment had created in the past (he did not make clear when)with the elimination of a 6-month raise after the first year(thus confirming Ledoux's testimony) and his desire to rem-edy it. Considering his testimony that Respondent was "try-ing to find out what it is that they want and what can we do6 At the time of this conversation, Cook was in-service director. Respon-dent denies she was then a supervisor. I find she was. Cook, who attendedsupervisors' meetings, was responsible for the training of nurses aides, in-cluding the responsibility to assign work and arrange their work schedules. Ifind that these responsibilities clearly required the exercise of independentjudgment within the meaning of Section 2(11) of the Act.for them in order to end this nonsense." and his remarks toLedoux as described above, the conclusion is inescapable,and I find, that the raises described were not the implemen-tation of existing policies, but the remedying of grievancesfor the purpose of inducing employees to abandon theirsupport of the Union and that Respondent thereby violatedSection 8(a)(1) of the Act.The complaint alleges that on February 25 Ayotte cre-ated the impression of surveillance by telling employees heknew who was active in the Union and where the meetingswere being held, that he promised an employee an immedi-ate pay raise, promised future benefits, and interrogatedemployees. These allegations are based on the testimony ofSuffoletto that on February 25 she and her sister SheilaContre had a conversation with Ayotte in his office whereinhe stated that he knew all about the Union: that they hadstarted it, had had meetings at Contre's house, and were themost actively involved. He asked them why they wouldwant to do such a thing. In that same meeting, Ayotte toldSuffoletto she was in line for a pay raise and, because shehad waited so long without complaining, he would give hera 30-cent raise which she would receive shortly. Contre sub-stantially corroborated Suffoletto. The way she described it.Ayotte said they did not need a union, that anything theywere asking for he could get for them.Ayotte did not contradict the testimony of Suffoletto andContre and I credit it and find that Ayotte engaged in un-lawful interrogation, created the impression of surveillance,and made promises of a pay raise and future benefits for thepurpose of inducing employees to abandon support of theUnion, and that Respondent thereby violated Section8(a)(1) of the Act.7The complaint alleges that on March 21 Ayotte interro-gated employees about the Union and made threats of clo-sure if the Union came in. The allegations are based ontestimony of Suffoletto and Contre that, at a staff meeting,on March 21 Ayotte said if the Union came in he and othernurses would leave and Mr. and Mrs. Zelinski would turnthe keys over to the Union and let them manage the place.In addition, according to Contre, Ayotte said "Why, whyare you still persisting in this? It should be stopped." Ayottedid not contradict this testimony (according to him, he toldthe employees it would be a hell of a good idea to turn thekeys over to the Union), and I credit it. I find that Ayotte'sremarks constituted threats to close the facility if the Unioncame in and that his remark about why Suffoletto andContre were persisting in this was a reference to their unionactivities and constituted unlawful interrogation.The complaint alleges that, on or about April 21, Ayottetold an employee that Respondent would close if the Unioncame in and that there would have been new benefits butfor the union campaign. The allegations are based on thetestimony of Marie Blanchard that 2 weeks before the elec-tion Ayotte told her and three other aides that if the Unioncame in the place would close down in 2 or 3 months, be-cause the Company could not afford a union. He also saidthat any raises due as of that date were held back because7 Respondent asserts that it had no knowledge of, nor did it condone.Ayotte's activities. Whether or not Respondent had prior knowledge is im-material. As he was a supervisor, it is responsible for his conduct. Moreover.although it subsequently learned of at least some of Ayotte's activities andrequested his resignation. Respondent did not disavow his conduct.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union, but after the election, whether or not theUnion came in, raises would go through.I credit Blanchard, whose testimony was not contra-dicted, and I find that Ayotte's remarks about the placeclosing down constituted unlawful threats as they were notbased on objective facts. I find his remarks about the with-holding of raises coercive, because it is settled law that ingranting or withholding raises an employer must act as henormally would if there were no union activity. Ayotte'sremarks clearly expressed the thought that employees werebeing denied raises because of the union campaign andclearly tended to interfere with, restrain, and coerce em-ployees in their support of the Union.g. James DunneThe complaint alleges that, on or about May I, JamesDunne told employees if the Union came in staff would becut, benefits would be lost, and Respondent would close.The allegation is based on testimony of Linda Parenteauthat she attended a meeting the week before the electionwhich was conducted by Mrs. Zelinski and Dunne. Accord-ing to Parenteau, Dunne said if the Union came in theemployees would not get a Christmas bonus, nor theirevaluations and raises at 3-month intervals. He referred tostaff parties and said those would be discontinued. He saidthat the Union would ask for a 50-cent across-the-boardincrease and that Respondent could not afford to give suchan increase and would have to close. Dunne testified tomeeting with employees, but he did not deny making thestatements attributed to him by Parenteau. The statementsconstituted clear threats of changes in working conditions,loss of benefits, and plant closure if the Union came in, andthey were violative of Section 8(a)(1) of the Act.2. Changes in rules and the issuance of written warningsThe complaint alleges that Respondent changed its rulesrespecting calling in sick, morning coffeebreaks, leaving thefloor where assigned, and dress code, and that it issuedmany more written warnings for violation of the rules thathad been its practice.As to the dress code and calling in sick, General Counselhas not shown that there was a change in the rules. Therecord indicates that, in mid-March, Ayotte posted rulesrespecting the dress code and the call-in procedure when anemployee was to be absent. He testified that there was nochange in the dress code and the only change in the call-inprocedure was the method of logging the call. I credit himand find that there was no change in the rules here in ques-tion. Whether the rules were enforced when formerly theyhad not been is a separate issue.In that connection, the record indicates that, prior toMarch 1977, Respondent had not issued a single warningfor not wearing a hair net as required by the dress code andthe State Department of Sanitation. On March 19, fivewarnings were issued for such a breach of te dress code andfive more were issued on March 26. Thereafter, throughAugust 1977, six more such warnings were issued. As tocalling in absences, the record indicates two warnings forabsences without calling in in November 1976, two in Feb-ruary 1977, three in March, nine in April, six in May, andseven in June. These figures indicate that, with the excep-tion of the two warnings for absences without calling in inNovember 1976, all the warnings were issued after the startof the Union's organizational campaign.In addition, the record indicates that, between the incep-tion of Respondent's operations in 1975 and February1977, a total of 10 warnings had been given for all types ofrule infractions or misconduct, whereas 26 warning noticeswere issued in March, 35 in April, 27 in May, 15 in June, 4in July. and 8 in August.The marked increase in the number of these warningsduring the peak of the union activity and for a short periodafter the election suggests that the Respondent undertookto enforce a variety of rules and to issue warning notices forthe purpose of coercing employees and discouraging themfrom rendering support to the Union. The suggestion ofsuch a purpose is reinforced by evidence that on April 14Respondent held a supervisors' meeting which, according toformer Supervisor Betty Johnson, Controller James Dunnesaid had been called to discuss union problems. Amongother things, Dunne assertedly said they had "to becomestricter with our policies" and "Let's get these warning no-tices written out, let's have these things documented, getthings on these people." There was a discussion of the dresscode, call-ins, and restricting employee use of patients' din-ing areas for coffee and lunchbreaks. Dunne said to concen-trate more on the union people, but make it legal. He saidinclude nonunion, too, but concentrate on the prounionpeople.Of the people present at the meeting, only Dunne andAyotte testified and neither directly contradicted Johnson,although Dunne denied telling the supervisors to concen-trate on union people. I was not impressed by Dunne's de-meanor and I credit Johnson. Considering her testimonyand the evidence on the number of warnings issued as de-scribed above, I find that Respondent enforced its policiesand work rules, including its dress code and call-in rule, andissued written warnings with a purpose of interfering with,restraining, and coercing employees in the exercise of theirright to support the Union, and that Respondent therebyviolated Section 8(a)(l) of the Act.The allegation respecting employees leaving the floor isthat Respondent imposed more onerous working conditionsby changing the rules regarding when employees couldleave the floor, and it is based on a variety of restrictionsattested to by several employees. Thus, Mary Longtin testi-fied that, beginning about April 14, employees were re-quired to report to a nurse every time they left the floor,whether for break or lunch, and to report their return. Suf-foletto, Susan Dalpe, Ledoux, and Carol Frechette gavesimilar testimony. Nor could employees leave the floor oget linen, go to the kitchen, or get something from anotherfloor. According to Suffoletto and Ledoux, employees couldno longer use the porch. Longtin testified she could nolonger drink coffee at the nurse's desk. Dalpe, Frechette,and Ledoux gave similar testimony.Respondent did not deny that any of the foregoing oc-curred; however, it appears to be contending that any re-strictions on employees leaving the floor were necessary toeliminate abuses. Thus, Director of Nursing Cook testified656 WOONSOCKET HEAI.TH CtNI RE that employees were abusing the coffeebreak and lunch pe-riods by overstaying the time permitted. As to going to thelinen room, she had found several aides there at the sametime. One can imply from her testimony that the reportingprocedure described by the employees was adopted to rem-edy the situation.I give no credence to Cook's testimony, which lacked anyspecifics. particularly as to when the alleged abuses hadoccurred and how frequently. Rather, I conclude that thechanges described were part of the program adopted byRespondent at the April 14 supervisors' meeting describedabove and that they were adopted both to harass employeesbecause of their support of the Union and to limit and in-terfere with their opportunities to discuss with one anotherthe pros and cons of union representation. Respondentthereby violated Section 8(a)(l) and (3) of the Act.3. Reduction in aide-hoursThe complaint alleges that, from on or about April 16 toMay 7, Respondent reduced the number of aide-hoursworked at the nursing home.In support of this allegation, General Counsel adducedtestimony of several aides of their observations of the re-duction in the number of aides available to assist with thework. Thus, Mary Longtin testified that there had beennine aides on 2 North on her shift in February and Marchand that about April 14 the number was reduced to four orfive. Ulrike Ledoux and Suffoletto gave similar testimony.In addition, there was the testimony of Ledoux that Ayottethreatened a cut in staff, of Paquin that Cook said the workload would be even worse if the Union came in, and ofFrechette and Dalpe that Lapierre told them of staffingcuts.Respondent denied that it reduced the number of aide-hours. Controller James Dunne testified that aide-hours aregenerally determined by the number of patient-days thatneed to be serviced, and, as patient-days fluctuate, so doaide-hours. In support of its position, Respondent intro-duced compilations from its records (Resp. Exhs. 12, 13,and 14) which show exactly how many patient-days wereserviced and aide-hours worked for the period not onlyfrom April 1977 to May, 1977. but from April 1976 to Sep-tember 1977. In my judgment, these records support Re-spondent's position that it did not reduce the number ofaide-hours worked. It is true that there are fluctuations insuch numbers, but as Dunne explained, because of manyvariables, including employee attendance, fluctuations areunavoidable. I credit him and find that General Counselhas failed to establish by a preponderance of the evidencethat aide-hours were reduced because of the employees'union activity. In making this finding, I have considered theremarks of the supervisors to aides that if the Union camein there would probably be fewer aides, but even if suchremarks were regarded as unlawful threats I deem theminsufficient to overcome the records produced by Respon-dent and Dunne's explanation of the relationship of aide-hours to patient-days. Finally, I would note that there is noallegation that any aide was reduced in hours in violation ofSection 8(a)(3) of the Act.4. SurveillanceThe complaint alleges that on or about April 16 and onoccasions thereafter several supervisors engaged in surveil-lance of employees in order to discourage union activity.The allegation is based on testimony by various witnesses ofthe presence of Dunne. the Zelinskis, and Supervisors Gor-don Brown and Leo Theroux on the floor of the facilit onvarious occasions in the evening when they had not hithertobeen on the premises at such times. General Counsel hasnot articulated on what theory a violation should be found.Respondent's owners, officers, and agents have the right tobe on company property when they see fit and have theright to observe what is happening in the work area. Whileit appears that employees were observed entering and leav-ing the premises on one occasion, there is no evidence thatthe area of observation, the main lobby, had been used toconduct union activities. Significantly, the evening whenmost of the surveillance attested to occurred was an eveningwhen it appears there was a disturbance of sorts on one ofthe floors. In short. General Counsel has failed to establishthat Respondent engaged in unlawful surveillance.5. No-access ruleThe complaint alleges that, on or about April 29, Re-spondent instituted a rule forbidding employees from re-turning to the nursing home during off-duty hours in orderto discourage union activity, thereby violating Section8(a)(1 ) of the Act, and that warnings to two employees forviolation of the rule were violative of Section 8(a)( ) and (3)of the Act.The record indicates that, on April 27, Aline Paquin andPhyllis Gagnon were given warning notices for being foundin the 2 North hallway while off duty talking to aides whowere working. Respondent contends that such warningswere not unlawful because it had long had a rule in effectforbidding access to the premises to employees who werenot on duty. No such rule appears in Respondent's em-ployee manual, and Carol Frechette testified to having vis-ited the premises while off duty without anything being saidto her, and Aline Paquin, who was visited by Frechette,testified she knew of no rule prohibiting visits. Respondent'sassertion of the existence of a rule appears to be predicatedon the testimony of Mr. Zelinski and of Supervisors The-roux and Dondero. Zelinski's testimony, if anything, indi-cates there was no rule. Thus, he stated. "We do not en-courage visiting after working hours," and "I think there isa policy on it." As to Theroux, his testimony reflected morea personal preference for a prohibition than the existence ofa company rule: moreover, it is not clear from his testimonythat he was referring to a rule regarding employees as dis-tinguished from strangers. Dondero was very explicit aboutthe existence of a policy, but in light of the vacillation ofZelinski and the nature of Theroux's testimony, the absenceof a rule in the employee manual, and my general distrustof Donero's credibility, I do not credit her.On the other hand, despite the substantial number of Re-spondent's employees. the only evidence that employeeswere permitted access durinlg off-duty hours was the testi-657 I)l('ISI()NS OF NA' lONAI. I.ABOR RLt. A'IONS BOARI)niony of I rechette and Paquin, and their testimoni indi-cated that on the occasions of' Frechette's visits she assisted,rather than interfered with, the work of Paquin. As Paquinand Gagnon were interfering with employees in the per-formance of duties during worktime in work areas on April27, Respondent had the right to exclude them even in theabsence of a rule. If the incident is regarded as the promul-gation of a rule, as it clearly was addressed to a workingarea and working time, and there is no evidence of dispa-rate application or an intention to limit the rule to unionsolicitation, the rule would not he unlawful. Accordingly. Ishall dismiss the allegation respecting the promulgation ofan unlawful rule.Nevertheless, in light of the evidence discussed above re-specting Respondent's laxity in the enforcement of rules onemployee conduct prior to the organizational campaign andits deliberate use of warning notices upon the onset of thecampaign to interfere with, restrain, and coerce employees.I am persuaded that but for the campaign, the warningswould not have been issued. Accordingly, I find that thewarnings to Paquin and Gagnon were violative of Section8(a)( I ) of the Act.6. mployee Ways and Means CommitteeOn May 19, Respondent sent a memorandum to all em-ployees soliciting their participation in an Employee Waysand Means Committee to review problems affecting em-ployees. On June 13. a meeting of the committee was held,and on July 25, a subcommittee called the Upward's Com-munications Committee presented certain matters affectingworking conditions to the administration for consideration.On August 4, in a letter to all employees. Respondent re-sponded to the matters raised.General Counsel contends that the formation of the com-mittee and the conduct of Respondent attendant theretoconstituted the unlawful solicitation of grievances. I agree.Although the manner by which Respondent undertook todiscover what working conditions employees were unhappyabout is not the one typically encountered,8and the timingwas different (that is, after the election), the rationale of thecases cited is applicable. It is abundantly clear that the pur-pose of the committee was to discover causes of employeediscontent, and in the absence of an explanation of the pur-pose of the formation of the committee and the timing of itsformulation (that is, while objections were pending) the in-ference is warranted that Respondent formed the commit-tee to convey to employees the idea that they did not needa union to represent them because Respondent was willingto discuss and remedy their grievances. Respondent did notexpressly promise to remedy the grievances, and its August4 reply to the questions presented was generally negative intone. However, it is noteworthy that Respondent undertookto look into the matter of a day care center for employees'children and implicitly promised to do something, if feasi-ble. In all the circumstances, a finding of an implied prom-ise to remedy the grievances of employees is warranted.Accordingly, I find that Respondent violated SectionE.g., see Lasco Industries, Inc., 217 NLRB 527. 531 (1975), and casescited therein; White Pine, Inc., 213 NI RB 56. 571 (1974);: Tom Wood Pon-tiac, Inc.. 179 NLRB 581 11969).8(a )( I) ot the Act by its tformation of the committee and thesubsequent conduct attendant thereto.B. lhic A/leged 8(a)(3) l iolaion.sI. Unfavorable termination slipsThe record indicates that. on March 12, Crystal Arrudawas given a good evaluation and a 15-cent-per-hour wageincrease. On May 27. she was discharged. The only evi-dence respecting her discharge was her termination slip, ac-cording to which the discharge was attributable to her notreporting for duty since May 18 and not calling in. Thetermination slip rated her character as poor and her indus-try, initiative, and general efficiency as fair, and recom-mended against her reemployment. The slip also bore thenotation: prefers working under union.On May 1, Linda Richards was given a generally goodevaluation and a 15-cent-per-hour wage increase. On June1. she resigned and her termination of service form bearsnotations that she was extremely nonprofessional. that herquality of work, industry, initiative, character. and generalefficienc were poor, and that she was definitely not recom-mended for reemployment. ['he slip also bore the notation:Definitely prounion.General Counsel contends that the ratings given Arrudaand Richards and the recommendations against their rehirewere attributable to their union activities and that Respon-dent thereby violated Section 8(a)(I) and (3) of the Act.Both termination slips were prepared by Lillian Donderowho testified on other matters, but not as to this matter.The facts recited above are primafacie proof that the unionsympathies of Arruda and Richards entered into the poorevaluations given them on the termination slips and therecommendations against rehire. As Respondent offered noevidence to overcome such proof. I find that it thereby vio-lated Section 8(a)(1) of the Act. As there is no showing ofdiscrimination in conditions of employment, there is no ba-sis for an 8(a)(3) finding.a. May 9 warningOn May 6, Suffoletto was scheduled to begin work at 3p.m. She did not report for work, because she was to be theunion observer during the election period of 4 p.m. to 5p.m. She did not arrange for her absence and did not reportfor work after the election. Inasmuch as her absence wasoccasioned by being union observer at the election, a factknown to Respondent, and in light of the record evidence ofother unlawful warnings, I am persuaded that the warningnotice on May 9 was not pursuant to enforcement of a validrule governing employee absence, but rather was motivatedby Suffoletto's union activity. I find the issuance of thewarning was violative of Section 8(a)(1) of the Act.2. Warningsa. The warnings of ,4pril 16On April 16, Suffoletto, Contre, and Nancy Smith wereissued written warnings for wearing union badges and solic-iting on company time. General Counsel contends thatthese warnings were violative of Section 8(a)( 1 ) and (3) of WOONSOC(KFT HEAI.TH C(ENIREthe Act. General Counsel further contends that bh its issu-ance of the warnings for soliciting on conlpany time Re-spondent instituted an invalid no-solicitation rule.The record indicates that, while at work on April 16, thethree employees in question were wearing badges whichsaid "Vote Union." and that they were ordered to removethe badges and given the written warnings referred toabove. The wearing of union insignia at work is a right ofemployees protected by Section 7 of the Act. and that rightmay not be denied them absent special circumstances. Themere fact that an employer has a dress code, as here, is nota special circumstance which warrants depriving employeesof that right. In any event, the uncontradicted testimony ofSuffoletto revealed that Respondent permitted employeesto wear a variety of buttons in connection with holidaythemes.Respondent, in its brief, does not appear to rely on thedress code; rather, its position is that the insignia were cam-paign buttons and that they had no place in a nursing homebecause they could lead to arguments and dissensionamong employees and could only result in detriment to pa-tient care. In this connection. Respondent adverts to thefact that Suffoletto pinned a union button to one of thepatients. The record indicates this was in jest, with the pa-tient's participation, and there is no showing of any detri-ment to patient care.Respondent also adverts to testimony of Richard Zelinskiregarding "vote for" signs on food carts and signs with thelegend of"pig's swill" on the food carts. However, the issueis not what appeared on food carts; the issue is the right ofthe employees to wear "vote for" buttons. There is alsotestimony that supervisors felt things were getting out ofhand and descriptions of an ill-defined disturbance on thefloor on April 16: however, there is no showing in what waythings were getting out of hand or that such situation or thedisturbance on April 16 was in any way attributable to thewearing of union insignia.In short, Respondent has shown no special circumstancesto warrant depriving its employees of their Section 7 rightto wear union insignia, and I find that in ordering the em-ployees to remove their union insignia and issuing warningnotices to Suffoletto, Contre, and Smith. Respondent vio-lated Section 8(aX1) of the Act.The issuance of the warning notices was violative of theAct for the additional reason that it was based on solicitingon company time. Respondent adduced no evidence thatthe employees who received warning notices had engagedin soliciting on company time. Moreover, Respondent hadno rule respecting solicitation, and uncontradicted testi-mony of Suffoletto indicates that other nonwork-related ac-tivities were permitted.Finally, Respondent's conduct may fairly be construed asthe institution of a no-solicitation rule, an additionalground for finding a violation of Section 8(a)( ) of the Act,as the rule was ambiguous and was instituted not for validbusiness considerations, but to interfere with employees inthe exercise of Section 7 rights.3. Transfer of Aline PaquinPaquin was employed as a nurses aide from September1975 until May 9. 1977. She worked on the first shift on thesection of the center referred to as 2 North most of the timeof her emplo ment. unail April 15. xhen she -as trrans-ferred to I North. Paquin had heen er, aicti e on behalft othe Uinion and she testified that. when she was transterredbh Supervisor Lorraine Doughert. Doughertl gave her noreason tor the transfer other than that people like her whohad been working for a long time in one section ometimesfelt that for that reason the, could ner et transferred.Paquin accused her of transferring her because of her unionactivities. and Doughert did not dens the accusation. OnMa 8. 2 days after the election. Paquin ;as told b, Super-visor l.apierre that she w;as being transferred back to 2North. Lapierre told Paquin that she had been transferredfrom there earlier to keep her from talking to other peopleabout the Union.On the basis of Paquin's uncontradicted testimon N. u hichI credit, and fact that the transfer occurred on the da til-lowing the supervisors' meeting at which transferring em-ploees to break up groups of prounion people was dis-cussed. I find that the transter of Paquin was motivated bhher union activities and was iolative of Section 8(a)( l } and13) of the Act.4. The constructive dischargecsa. Bti Jo/.nsolJohnson. a registered nurse. was emploed hb Respon-dent from July 1975 to April 1976. when she resigned. Shewas reemployed on March 21. 1977 by Director of NursingRichard Ayotte as a supervisor on the third shift. Johnsontestified that some ime in May. after the election, she wasasked by Mrs. Zelinski to discharge a nurses aide assertedl>because the nurses aide was a friend of another nurses aidewho was sympathetic to the Union and. presumably. thisnurses aide was also s mpathetic to the Union. Because thenurses aide was competent. Johnson refused to terminateher.On July 8. two nurses aides approached Johnson to com-plain about the fact that they had been visited by detectivesof the Woonsocket Police Force in connection with an in-vestigation being conducted into the alleged theft of linensand other supplies from the Respondent. They were dis-turbed about the investigation and discussed the matter notonly with Johnson but with other employees on the thirdshift. Johnson had not been informed about the investiga-tion and called Director of Nursing Shirley Cook. who re-fused to give her any information. Johnson asked if she ;lasa suspect and Cook assured her she was not. About 4 p.m..Administrator James Dunne called Johnson because he hadbeen contacted about coming to the nursing home to speakto a group of the nurses aides who were upset about theinvestigation. He told Johnson he had no intention ofspeaking to them and asked her who was running the shift.she or the aides. Johnson replied that she felt her position assupervisor had been undermined and she could not answerthe aides' questions. She told Dunne she was resigning andcalled Cook to be relieved. t about 4:3) am .. Johnll , n asrelieved and went home.The complaint alleges that .1ohnson's separation romRespondent's emploment as a constructile discharge.6,9 DI)(ECISIONS OF NATIONAL LABOR RELATIONS BOARD)General Counsel contends that because Johnson had re-fused to commit an unfair labor practice and discharge anurses aide her position was undercut, she was ignored.criticized, and treated disrespectfully, she was refused atransfer to day work that she had previously requested, aspecial pay arrangement she had enjoyed was changed, andan open-door policy with Zelinski was suddenly shut.I find no merit to the General Counsel's contention. OnJune 12, Johnson submitted a letter of resignation. In thatletter the only reasons she gave for resigning were that shewas held back by the administration from carrying out anactive program of teaching and supervising because ofbeing overloaded with charge nurse responsibilities, orient-ing new nurses and aides, and trying to be a supervisor allat the same time. These are reasons different from those towhich General Counsel adverts. More importantly, how-ever, is the fact that the day following her letter of resigna-tion Johnson arranged a meeting with Mr. and Mrs. Zelin-ski to explain her reasons for wanting to leave. Indescribing this meeting, Johnson did not specify what wasdiscussed, but it is clear that Respondent sought to per-suade her to change her mind because Johnson testified thatZelinski told her that he would speak to Johnson's immedi-ate supervisor Shirley Cook to try and resolve some of theproblems and differences between them. This meeting oc-curred after Johnson's asserted refusal to discharge an em-ployee at the request of Mrs. Zelinski; and if Johnson'srefusal to obey that instruction motivated Respondent tochange her working conditions and, in effect, harass her tocause her to quit, it would appear that Respondent wouldhave welcomed her June 12 resignation and would not haveattempted instead to resolve her problems.Insofar as the events immediately preceding her resigna-tion on the morning of July 9 are concerned, Johnson mayvery well have felt insulted or slighted at not being in-formed by Respondent that it had initiated an investigationby the Woonsocket Police Department of what it believedwas employee theft of its property. However, Respondentwas under no obligation to advise Johnson or any of itssupervisors of this action an an inference of unlawful mo-tive is not warranted merely by reason of its failure to doso; it seems reasonably clear that, in order for an investiga-tion to be effective, the fewer people forewarned about it.the more likely the investigation will be effective. In short, Ifind that the General Counsel has failed to establish by apreponderance of the evidence that Johnson's resignationon the morning of July 9 was attributable to changes inworking conditions put into effect by the Respondent tocause her to resign her position because of her having re-fused to commit an unfair labor practice. Accordingly, Ishall recommend the dismissal of the allegation of the com-plaint respecting Johnson.b. Linda ParenteauParenteau was a nurses aide employed by Respondentfrom September 1976 to May 7 or 8. 1977. She worked onlyon Saturdays and Sundays, and her last day of employmentwas the Sunday preceding the election on May 6. She didnot return to work after the election and when contacted byRespondent indicated she did not intend to return. TheGeneral C'ounsel contends that Parenteau's quitting was at-tributable to Respondent's having changed her workingconditions because of her union activity. I find no merit tothe contention.In her testimony as to her reasons for quitting. Parenteaustated she felt that if she returned to work she would bediscriminated against and the' would have just made itharder because the Union did not get in. Asked to specifywhat things had happened to her previously that made herfear this, Parenteau stated that it was having to take care ofmale patients by herself, being assigned to the I p.m. lunchperiod, and Respondent's refusal to give her a transfer shehad requested.In my judgment. Parenteau quit because the Union lostthe election and not because Respondent had made herworking conditions more onerous. Apart from that, as tothe matter of a transfer, there is no indication that Respon-dent had a policy of transferring employees upon request oreven that there was a vacant position to which Parenteaucould have been transferred. As to the matter of assignmentto male patients. Parenteau's own testimony reveals thatwhen she spoke about the matter to her supervisor she wastold the reason was there was not enough help. As to thelunch hour, Parenteau never complained, and the recordcontains no explanation for her not alternating lunch peri-ods with other aides. However, the f act that she was aunion supporter, without more, is insufficient basis to sup-port an inference that she was scheduled for lunch at I p.m.for discriminatory reasons. In any event, the matter of thelunch hour and the other matters referred to by Parenteaudid not constitute such serious changes in her working con-ditions, even if unlawfully motivated, to warrant a findingthat her quitting was a constructive discharge. Accordingly.I shall recommend dismissal of the complaint allegation re-garding Parenteau.c. Aline PaquinAs noted earlier, Paquin had been unlawfully transferredon April 15. On May 7, the day following the election,Paquin testified that when she arrived at work MaintenanceSupervisor Theroux was sitting in the chair in front of thenurses desk waiting and that he was glaring at her. Shestarted working and after about 15 to 20 minutes she toldhim to get off her back, as she was tired of his glaring at her.ie told her he could do whatever he wanted to and askedher how come she was speaking to him after not speaking tohim during the union campaign. Paquin then went to Su-pervisor Dougherty and told her she was quitting becauseof Theroux. Dougherty asked her not to quit because theywere short of help and Paquin agreed to stay.On Sunday, a rumor was going around the Health Centerthat Respondent was going to have a party to celebrate theresults of the election. Paquin and nurses aide Mary Long-tin decided to go home because of this and advised a nurseof their plan to do so. Tlhey were called to D)ougherty'soffice and told that the rumors were untrue. Dougherty toldPaquin that she had talked to Theroux and told him not totalk to her at all about the Union nor to stare at her, andshe asked Paquin not to leave. Paquin said she wouid stayinasmuch as Dougherty said she would not be persecuted660hO WOONSOCKET HEALTH CENTRE.for her union activities. As noted earlier, Dougherty thensaid the only way Paquin would get into trouble was if shetried to organize the Union again. Paquin said she wouldnot because they had lost by such a large margin.The following day Paquin was transferred back to 2North by Supervisor Lapierre. That same day Paquin sawMrs. Zelinski and asked her if she wanted her to quit. Zelin-ski told her she had never asked an employee to quit, butshe wondered why any employee stayed who felt the ad-ministration was doing such a lousy job and providing poorpatient care. She said that Paquin had complained and wasunable to cope with 2 North, and that her attitude was poorand was hurting the patients. Zelinski added that there werestate inspectors present and that the Health Center wasrated number one. As they were talking a state nurse passedby, and Zelinski stopped her and asked her to tell Paquinhow great the center was. According to Paquin. Zelinskiintroduced her to the inspector as Aline Paquin. "She's aunion advocate." Paquin quit that day, assertedly becauseshe felt that Zelinski wanted her out and she never stayedwhere she was not wanted.On the basis of the foregoing, General Counsel contendsthat Paquin's quitting was a constructive discharge. I do notagree. At the time Paquin quit, she had been retransferredto the job location from which she had been unlawfullyremoved, and Supervisor Dougherty had assured her thatsteps had been taken to insure that she would not be perse-cuted (assuming she had been) because of her union activi-ties. Nothing occurred to indicate that Dougherty's assur-ances were insincere. Her remark about Paquin's gettinginto trouble if she tried to organize again, while unlawful.was not like the remark in American Enterprises. Inc., 191NLRB 866, 868 (1971). As to Zelinski's remarks, they con-tained no threats of harassment or other discriminatorytreatment if Paquin stayed.9Vincent's Steak House, Inc..216 NLRB 647 (1975), and Missourian Publishing Companv,Inc., 216 NLRB 175 (1975), cited by General Counsel, arefactually distinguishable.On the basis of the foregoing, I shall recommend dis-missal of the complaint as it relates to Paquin's quitting.d. Sheila ContreContre was employed by Respondent in February 1976and she quit on June 6. About 5 p.m. that day, she learnedher sister, Suffoletto, had been fired. Earlier. Ledoux hadbeen fired. Contre had worked with them constantly and allthree were very much involved in union activities. She testi-fied that working with them when things were getting rough(that is, when Respondent was making changes in workingconditions) was not half bad, because she had someone todepend on; however, there was no way she could havemanaged working on that floor alone.The fact that Suffoletto and Ledoux had been unlawfullydischarged (as discussed below) is, in my judgment. insuffi-cient basis to warrant a finding that Contre's quitting was aconstructive discharge. The test for such a determination isWbhether or not Zelinski introduced Paquin to the state nurse as a unionadvocate is immaterial. Were it matenal, I could not credit Paquin Al-though Mrs. Zelinski did not testify, the state nurse did and she denied an)such introduction. I have no reason to discredit her.whether the employee's working conditions were made soonerous as to justify her quitting. Contre mna well havepreferred to work with her sister and Ledoux. but that is nobasis for holding that working with someone else created amore onerous situation.In brief. General Counsel adverts to Contre's testimonyconcerning onerous duties to perform,. including cleaningthe utility linen, and maintenance rooms, picking up urinesamples, and cleaning irrigation sets, jobs which had eithernot been done by aides in the past or had been rotatedamong all the aides. She was assertedly constantly made towork on floors other than 2 North more often than she hadbefore and more than other employees. In addition. nurseswould meet her at the elevator to check the time she camein from supper. The testimony concerning these matterswas Contre's and when one considers how man, of thecomplaints were over having to do certain things "more"than others and how generalized the testimony ws as tothe frequency and duration of the onerous conditions. thesuspicion is that there was an element of exaggeration inthe description of the more onerous duties. In any event.whatever changes may have been made in Contre's workingconditions, I find that they were insufficient to transformher quitting into a constructive discharge. Accordingly. Ishall recommend dismissal of the complaint allegation rela-tive to Contre.5. The suspension of SuflolettoOn April 25, Suffoletto found a patient in a moribundcondition. She called aide Ledoux to help her with the pa-tient and immediately went to get Charge Nurse LillianDondero. Dondero came, as did another aide, with astethoscope and a blood pressure cup and attempted to re-vive the patient. According to Suffoletto, when it becameapparent that the patient was dead she became very upsetand said it was a rotten shame that just because the em-ployees had started union proceedings the patient had todie. She said that they were short-staffed and this incidentprobably would not have happened if there had been moreaides on the floor. She started to cry and left the room, wentto the patients' lounge briefly, then returned to work. Later,Dondero approached her in a patient's room and told Suf-foletto not to get so upset. Suffoletto started crying againand told Dondero to leave her alone. She told Dondero thatthe lady had died because the employees wanted a union,that the patient had choked on an earlier occasion and be-cause of a shortage of help on this occasion no one couldget to her room soon enough.On April 27, Suffoletto was called in by Mr. Zelinski andconfronted with a report on the incident prepared by Don-dero. Suffoletto admitted the report described in essencewhat had happened, but that it contained discrepancies andexaggerated her emotional state. The meeting ended withthe matter under advisement. The following day. Mr. Zelin-ski called Suffoletto and told her that after reviewing thematter, because of the slanderous statements she had madehe had no choice but to suspend her for 5 working days.The suspension was confirmed by letter which stated, intera/ia, that "the damages done by your statements are un-measurable. We will never he able to determine how these661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpublic statements have affected our patients and their fam-ilies."General Counsel contends that Suffoletto's suspensionwas unlawful in that it was a deliberate ruse to keep herfrom having contact with other employees during the criti-cal period before the election. Respondent contends thatthe suspension was for the reason stated and that had Re-spondent intended to break the Union it could have dis-charged her instead of merely suspending her.The issue of Respondent's motive is a very troubling one.I have concluded earlier that Respondent had not unlaw-fully reduced the staff, and Suffoletto's outburst attributingthe death of the patient to a lack of staff and blaming thelack of staff on Respondent's union animus was completelyunwarranted. However, this is not dispositive of the issue.One must still seek to search out Respondent's motive, and,while it is true that Respondent could have chosen to dis-charge Suffoletto rather than suspend her, the fact it did notdo so offers no solution to its motive. Respondent couldwell have believed a suspension would have more effect ondiscouraging employees from supporting the Union than adischarge could.In my judgment, several circumstances warrant the infer-ence that Suffoletto's suspension was attributable to unionactivities: namely, the fact that Suffoletto was one of themost active union supporters, that she had previously beengiven an unlawful warning, that no employee had ever beensuspended before, that no explanation was offered for giv-ing a measure of 5 days to the suspension, and that Respon-dent grossly exaggerated the nature of the misconduct.The foregoing factors are self-evident; only one appearsto require comment; namely, the nature of the misconduct.Respondent would have it that Suffoletto's remarks causedunmeasurable damage and an indeterminate effect on pa-tients and their families. For such results, however, therewould have to be a showing of the extent of publication ofthe slanderous remark and, in particular, publication to pa-tients or other nonemployees. In its brief, Respondent as-serts Suffoletto's statements were made not only to otheremployees "but possibly in the presence of visitors andother patients." Respondent correctly limits itself to a possi-bility of such publication, because the record shows littlemore.At the very outset of the crisis, there was another patientin the same room as the dying patient, and she was beingvisited by her daughter. However, the record indicates thedaughter quickly moved her mother out of the room andSuffoletto's remarks could only be heard by Dondero andpossibly Ledoux and another aide. According to LillianDondero, Suffoletto repeated the remark to someone in thehall, but there is no showing this was a patient or visitor.According to Mary Dondero, Suffoletto and a group of em-ployees were discussing the death of the patient in the breakroom that evening, and again it was said the patient haddied because of lack of staff which, in turn, was attributableto their union activities. Apart from the fact that Donderonever did identify who said that, the conversation involvedemployees only.The remarks were unwarranted even in the presence ofemployees only, but they hardly acquired the dimensionsgiven to them by Respondent in light of the circumstancesunder which they were made (i.e., the disturbing event of adeath). Accordingly, for the reasons given above, I find thatthe suspension of Suffoletto was violative of Section 8(a)( 1 )and (3) of the Act.6. The discharges of Suffoletto and LedouxUlrike Ledoux testified that on June I, at the start of hershift, she and aides Suffoletto and Donna St. Laurent re-ceived new instructions from Charge Nurse Rose Corcoranrelative to getting patients out of bed. According to Ledoux,the practice had been to get the patients who wanted to orhad to get up out of bed at 3 p.m. and not return them tobed until after 7 p.m. Corcoran's instructions required theaides to get all patients up at 3 p.m., return them to bed at4:30 p.m. for the aides' supper break, get the patients backup at 5 p.m. and feed them supper, and then put them backto bed. Patients with bed sores had to be gotten up again ator about 7 p.m. for p.m. care. Ledoux protested that it wasimpossible to follow such instructions, but Corcoran in-sisted. and in compliance, Ledoux testified, on the eveningon June 1, she got some patients up five to six times andsome three to four times. The following day, Ledoux com-plained to Director of Nursing Shirley Cook and explainedwhat she had done. Cook told her that she had to followinstructions, but that she would look into it. SupervisorDondero heard of the instructions from aides (who hadbeen told by Ledoux). and she told Ledoux she did not haveto follow the new routine: rather, she was to get patients upat 3 p.m. and leave them up until p.m. care.Ledoux heard nothing further of the matter until June 4,when she was called to the office, where she found Cook,Dondero, Corcoran, Assistant Supervisor Elaine Beretta.and one Jacqueline Dubois. Ledoux was asked to repeatwhat had happened on June I. She did, and Rose Corcorandenied she had given the instructions described by Ledoux.Then, Cook told Ledoux she was fired without explainingwhy.Paula Suffoletto substantially corroborated Ledoux rela-tive to the instructions from Cgrcoran on June 1, and hercompliance with them. She heard no more about the matteruntil June 6, when she was called to the office where shemet with Cook and Dondero and was asked to recount theevents of June I. She did, and someone (Cook or Dondero,or someone else who was present but not identified in therecord) said she had not received instructions such as shedescribed. There was discussion about Suffoletto's admittedquestioning on June I of her assignment to a team (twoaides work as a team) other than her normal team, withSuffoletto being charged with having a negative attitudeand making it difficult for the nurses to maintain good pa-tient care. Suffoletto was terminated.General Counsel contends that the discharges of Ledouxand Suffoletto were attributable to their union activities.Respondent asserts that they were discharged for cause. Iconclude that they were discharged because of their unionactivities and that the reasons asserted by Respondent arepretextual. This conclusion is one not easily arrived at, yetit is the only one that I deem to comport with the record asa whole. It seems to me unnecessary to point out that theissue to be resolved in the discharge of Ledoux and Suffo-662 WOONSOCKET HEALTH CENTREletto is Respondent's motive and that it is rare that there isdirect evidence of an unlawful motive. Rather, the trier ofthe facts must take pieces of evidence here and pieces ofevidence there and from the jumble form a judgment aboutRespondent's motive.This process has been followed here. The process has cer-tain standard elements such as company knowledge of thedischargees' union activities and company animus againstthe Union, including the commission of other unfair laborpractices. There is no need to discuss these elements here,because the record demonstrates beyond question that theseelements are present and that they lend support to a findingthat the asserted reasons for discharge are pretextual. Thisis not to say that they are controlling. To the contrary, ifany of the elements can be said to be controlling it is thetruth or falsity of the asserted reason. Where the assertedreason is a nebulous negative attitude, an oft-used euphe-mism for union activity, truth or falsity is harder to resolve.but not impossible.Obviously, negative attitudes must be rooted in objectiveconduct. In this case, Respondent has undertaken to enu-merate 10 specific instances of objective conduct by Suffo-letto and Ledoux to support its position (G.C. Exhs. 52 and53). To begin with, it is difficult to give any weight to theseinstances, because they were all admittedly memorializedafter the discharges and were clearly prepared in anticipa-tion of litigation as demonstrated by the facts that of the 10instances formulated for both employees, 4 were very simi-lar (compare 2, 4, 5, and 7 of G.C. Exh. 53 with 1, 4, 5, and8 of G.C. Exh. 52), and the preparer editorialized (note theunderlining of words, the use of exclamation marks, thereference in item 10 on Suffoletto about her complaints ofoverwork).The foregoing circumstances bring into serious questionthe truthfulness and accuracy of the incidents described. Inaddition, there is the fact that the record contains no evi-dence to support such items as I and 2 in the list of Suffo-letto's poor conduct. As to item 3, the record indicatesnothing more than a protest by Suffoletto over a change inher team assignment with no showing that she behaved in-temperately or did anything to disrupt patient care. As toexample 6, there is no direct evidence to support it; Corco-ran testified she did not hear the remark, but it was re-ported to her by an orderly who was never identified anddid not testify. As to example 7, the only evidence adducedrelated to a remark by Suffoletto about nurse Dubois. As toexample 8, Suffoletto admitted telling visitors they wereshort-staffed as a reason for not rendering a requested ser-vice. There is no evidence she did so with a purpose, or in amanner, to denigrate the care given patients by the facility.As to example 9, Respondent offered no evidence that Suf-foletto was responsible for the situation described. At most,it suspected Suffoletto and yet Suffoletto was never chargedwith the incident, which first appeared in the postdischargememo prepared by Dondero. As to example 10, Suffolettowas watching television and laughing and talking loudlywith other aides on duty. It is difficult to see where herbehavior was more reprehensible than theirs because of herprone position, yet there is no showing they were even rep-rimanded.In the case of Ledoux, there was no evidence to supportitems 2, 7, 8, or 10, and testimony about her objections tofloating was vague and related to an incident that occurredapparently in April.The most critical conduct listed among the reasons fordischarging Ledoux and Suffoletto is their conduct on June1. According to items 4 and 5 of Dondero's memorandum.on June 1, Ledoux and Suffoletto got patients in and out ofbed five to six times each, causing exhaustion and severefatigue to all patients involved, and they deliberately show-ered and bathed patients after treatments were completedby the treatment nurse. I conclude that the conduct de-scribed was not the real reason for discharge fr severalreasons. As to the showering and bathing of patients. Le-doux and Suffoletto denied showering and bathing any pa-tients unnecessarily, and I credit them; the task is not aneasy one and it is difficult to conceive that employees woulddevise a scheme of bathing patients unnecessarily just toharass a nurse. Moreover, Respondent offered no proofwhatsoever that patients were in fact needlessly bathed.As to getting patients in and out of bed five to six times.Ledoux and Suffoletto testified to doing so, and the onlyquestion is why they did so. They testified they were in-structed by Corcoran, and I credit them. For one thing, it isundisputed that new instructions were given on June 1, andthe only dispute is about the nature of the instructions. As Iunderstand the new instructions described by Ledoux, theaides had to get patients out of bed three times and putthem back to bed three times. Accordingly, the testimonythat patients were gotten out of bed five or six times isclearly a mischaracterization of what happened, albeit byLedoux. In any event, I am persuaded that Ledoux andSuffoletto did only as they understood the new instructions.Again, it is inconceivable to me that they would have sad-dled themselves with needless work just to harass Corcoran.As to St. Laurent, her testimony also indicates that newinstructions were issued by Corcoran and the only differ-ence between her testimony and that of Ledoux and Suffo-letto is about how patients were handled. Her testimonythat patients were not gotten up an unusual number oftimes that night is not inconsistent with Ledoux' testimonywhen one considers that Ledoux' testimony was a mischar-acterization of what happened.In any event, Respondent adduced no evidence that anypatient was in fact exhausted by any conduct of Ledouxand Suffoletto. As a matter of fact, in its brief. Respondentcontends that the conduct described in item 4 of Dondero'smemorandum never happened. It argues the dischargeswere nevertheless justified because Cook acted on Ledoux'and Suffoletto's own admissions; yet, as Dondero's ownmemorandum indicates, there may have been a misunder-standing of Corcoran's instructions. Despite that possibilityand despite the fact that Ledoux and Suffoletto were aideswho had been rated excellent as recently as March I, theywere summarily discharged. Under all the circumstances.including the facts that Respondent adduced no evidence tosupport several of the examples of misconduct attributed toLedoux and Suffoletto, that the examples of misconductwer developed by Respondent after the discharges, thattrivial matters were relied upon, and that with the exceptionof the hairnet episode no warnings were given as to thoseincidents which did occur, nor was the warning procedure663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor discharge followed, and in light of Respondent's animusagainst the Union and its other unfair labor practices, in-cluding unlawful warnings and suspension of Suffoletto, theconclusion is warranted, and I find, that the dischargeswere attributable to Ledoux' and Suffoletto's union activi-ties and the asserted reasons for discharge were a pretext.Accordingly, I find that Respondent thereby violated Sec-tion 8(a)(l) and (3) of the Act.7. The Discharge of Cotnoir, Sabourin, and D'AgostinoThe complaint alleges that on July 9 Respondent dis-charged Cotnoir, Sabourin, and D'Agostino because theyengaged in concerted-protected activities. The allegation isbased on evidence that on July 8, officers of the Woon-socket Police Department went to the residence of TinaCotnoir and Donna D'Agostino and interrogated themabout alleged thefts of property of the Respondent. Thatevening, Cotnoir reported to work at 11 p.m., and sometime thereafter spoke to Supervisor Johnson about the in-vestigation by the police and about her and D'Agostino'sresentment at being suspected of theft. As noted earlier,Supervisor Johnson undertook to talk to Supervisors Cookand Dunne about the matter. She was not satisfied with thereplies given her, and neither were certain of the employeeson her shift. At about 4:40 a.m. on July 9, nurses aidesCotnoir, Sabourin, D'Agostino, Berthiaume, Lavallee andJoyal, and nurse Bromage, walked out. Only Cotnoir andSabourin testified relative to the reason for walking out.Essentially, it was because of the refusal of anyone frommanagement to come to the facility to talk the matter overwith the employees.According to Respondent's records,'°Cotnoir, Sabourin,and D'Agostino were discharged that same day. Respon-dent adduced no evidence respecting the discharges, butaccording to Cotnoir the day after the walkout she calledZelinski and asked him if she still had a job and he told herthat anybody that walked out was automatically fired.Sabourin also called Zelinski about a week later and he toldher that what she had done was very childish and immatureand as far as he was concerned anyone that walked out wasnot coming back. He did say she could speak to the nursingdirector, but Sabourin never did.General Counsel contends that the walkout of the em-ployees constituted protected-concerted activity and thatRespondent violated Section 8(a)(l) of the Act by discharg-ing Cotnoir, Sabourin, and D'Agostino." Respondent de-fends by asserting that the employees quit and that, in anyevent, their conduct was not protected.' As to the latterto G.C. Exhs. 35. 36, and 48.,l In her brief, counsel for General Counsel states that "Respondent's dis-charge of the six employees who walked out similarly violated Section 8(aX I)of the Act." However, while Berthiaume. Lavallee, and Joyal (incorrectlynamed Elizabeth Joyce in schedule B of the amended complaint) were origi-nally named in the complaint, the General Counsel moved to amend theirnames out of the complaint (G.C. Exh. I -EE) and the motion was granted. Ido not view counsel's statement in her brief, without more, as a motion toreinsert their names in the complaint and make no finding respecting theirseparation from employment. (Whether or not Berthiaume. Lavallee, andJoyal were discharged is not clear. According to Resp. Exhs. 5 and 6, theyresigned).12 Respondent also asserts that General Counsel never suggested that theactivities of the employees here in question constituted protected-concertedpoint, Respondent asserts that in order to be protected theconduct in question must constitute a labor dispute withinthe meaning of Section 2(9) of the Act and must relate to amatter over which it has control. The assertion misses themark. To be protected, the conduct must fall within thedefinition of Section 7 of the Act, and Section 7 protects,inter alia, "concerted activities for the purpose of collectivebargaining or other mutual aid or protection." In G & WElectric Specialty Companv, 154 NLRB 1136 (1965), theBoard held that the phrase was sufficient to assure employ-ees protection for activities not immediately related to theemployment relationship or working conditions, but in-directly related thereto and arising out of the employer-employee relationships. The rationale of the Board thereinis applicable here. While the Court of Appeals denied en-forcement of the Board's order on this point," it appears tohave done so only because it differed with the Board in itsapplication of the facts to the legal principle. In any event,I am bound by Board pronouncements until the Board ac-quiesces in contrary views or the Supreme Court rejects theBoard view. More importantly, unlike the employer in G &W, Respondent did have some control over the matter ofthe police investigation. True, it may not have had any con-trol over any investigation in progress, but it had intiatedthe investigation and the investigation related to the activi-ties of individuals in their capacity as employees of Respon-dent. Employees have no right to steal from their employer,but it is a legitimate matter of common concern if theiremployer projects them into a police investigation. Employ-ees may well seek to establish guidelines with their em-ployer before he resorts to the police. In short, employeeswho engage in concerted activity over a matter such as ishere described are engaged in activity for mutual aid andprotection and may not be discharged for such activity.The question remains whether when the employeeswalked out they were quitting or engaging in a concertedwork stoppage to protest not only what had happened, butwhat might happen thereafter. According to Cotnoir, thepolice had told her that they had a list of employees whowere suspects and she reported this to employees. This wasa matter of concern to Sabourin, who felt her name couldbe on the list and it could happen to her. The record indi-cates clearly that the employees walked out in concert, andthat they did so after unsuccessful efforts to meet with man-agement. In my judgment, the record supports a findingthat in walking out the employees were protesting Respon-dent's refusal to meet and that they were not quitting theiremployment. As to Respondent's assertion that they quit,there is no evidence to support it except that D'Agostinodid not offer to return to work. An inference that she quit isnot warranted from this fact alone, particularly since heractivity and that therefore it defended on the ground that the quits wereprovoked by illegal conduct on its part and were, in effect. constructivedischarges. The complaint. as amended, is hardly a model of good drafts-manship, inasmuch as it lumps together in paragraph 10(e) discharges andconstructive discharges and in paragraph 12 suspensions, transfers, warnings,and discharges; nevertheless, upon careful reading it can be said to allege thedischarge of the employees here in question because of "other concertedactivities" and Respondent cannot be heard to complain since it neither fileda motion for a more definite statement nor raised the issue of the adeqacy ofnotice at the hearing.1 NL.R.B. v. G & W Elecrnc Specirlty Company, 360 F.2d 873 (7th Cir.1966).664 WOONSOCKET IEAI.TH (CENTREroommate had called Respondent and been told she wasfired for walking out.Finally, I find, contrary to Respondent's assertion, thatthe Respondent knew that the employees had walked out inconcert. This is clear from Johnson's testimony, as well asthat of Director of Nursing Cook. That Respondent maynot have known the purpose of the walkout or the employ-ees' demands is no defense. N. L. R. B. v. Washington .4 hlni-num Company, Inc.. 370 U.S. 9 (1962). 1 also find that em-ployees did not leave patients under circumstances such asto forfeit the protection of Section 7 and that their activitywas not subject to Section 8(g) of the Act. Walker MethodistResidence and Health Care Center. Inc.. 227 NLRB 1630(1977).For all the foregoing reasons. I find that Respondent vio-lated Section 8(a)( ) of the Act by discharging Cotnoir,Sabourin, and D'Agostino.III. THF OBJ('IIONSThe Union filed five objections to conduct affecting theresults of the election, one of which (objection 4) was with-drawn. The remaining objections are as follows:"1. Employer created an atmosphere of coercion andintimidation on the job in the weeks previous to theelection by altering the work assignments, and condi-tions of employment of employees in the bargainingunit."2. Employer hastily promulgated an overly broad no-solicitation rule and then enforced the rule in a biasedand unfair manner. Employer prevented all employeesfrom campaigning in favor of petitioner while permit-ting campaigning against petitioner."3. On April 29, 1977 employer suspended Paula Suf-foletto, a leading union supporter for the entire weekprevious to the May 6 election."5. By these and other actions the Employer createdconditions which Petitioner feels effectively preventedemployees from freely exercising their right to self or-ganization and which destroyed the atmosphere con-ducive to a fair election."The petition was filed on March 31 and the election washeld on May 6. It is evident from the unfair labor practicesfound above that during that period Respondent engaged inobjectionable conduct affecting the result of election. Thus.on April 15. Aline Paquin was transferred out of 2 Northbecause of her union activities; on April 25, Theroux en-gaged in unlawful interrogation and made an unlawfulthreat of plant closure; on April 21, Ayotte made unlawfulthreats of plant closure and threats to withhold the grantingof raises; on May 1, Dunne made unlawful threats ofchanges in working conditions and plant closure: during thepreelection period Respondent enforced its rules withgreater strictness and issued many more warnings for viola-tion of the rules because of the employees' union activitiesRespondent made changes in working conditions respectingcoffeebreaks. both as to reporting leaving and returning andthe locus of the breaks, and reporting leaving the floor, andthese changes were motivated by the employees' union ac-tivities; Respondent interfered ith the Union actii. tlcs ofits employees bS issuing warnings to Sufibletto, (ontre. andSmith for wearing "Vote Union" badges and ordering themto remove them, and by instituting an in.alid no-solicita-tion rule: and by suspending Suffoleltto on April 27. Theseunfair labor practices also constituted objectionable con-duct tending to interfere with the emploxees' exercise of afree choice in the election. Accordingly. I find merit in theobjections and shall recommend that the election be setaside.1'. lit iFFF( O l1l t UNFAIR ABOR RA( I(S '(/N( ()OMMI( 1IThe activities of Respondent set forth in section I above.occurring in connection with its operations describedtherein have a close. intimate and substantial relation totrade. traffic, and commerce among the several states, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. iltt RMFI)YHaving found that the Respondent violated Section8(a)(1) and (3) of the Act, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.As I have found that Respondent suspended Paula Suffo-letto in violation of the Act, I shall order it to make herwhole for any loss of earnings she suffered by reason of thesuspension by payment to her of a sum of monev equal tothat which she normally would have earned as wages dur-ing the period of her suspension, with interest thereon com-puted in the manner set forth below.As I have found that Respondent discharged Paula Suf-foletto, Ulrike Ledoux. Tina Cotnoir. Alice Sabourin, andDonna D'Agostino in violation of the Act, I shall order it tooffer them immediate and full reinstatement to their formerjobs, or, if such jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority or otherrights and privileges. and to make them whole for any lossof earnings they may have suffered by reason of their un-lawful discharge by payment to them of a sum of moneNequal to that which they normally would have earned aswages, from the date of their discharge to the date of theoffer of reinstatement, less net earnings, and with interestthereon to be computed in the manner prescribed in F. W14Woolworth Companv, 90 NLRB 289 (1950). and FloridaSteel Corporation, 231 NL.RB 651 (1977).As I have found that the recommendation on the termi-nation slips of Crystal Arruda and Linda Richards werebased on their union activities. I shall order Respondent toexpunge them from their records, substituting recommen-dations based on their work performance.As I have found that the Employee Ways and MeansCommittee was formed as a means to solicit employeegrievances and remedy them in order to induce employeesto cease giving support to the Union. I shall order Respon-dent to disband it." See. generalk. Irs Plumbinghs Ietufcl (l. 13 N RB 71h I1962)6h DE(ISIONS OF NATIONAL LABOR RELATIONS BOARDAs I have found the Respondent changed various work-ing conditions by restricting employees to various breakareas and restricting their movements from the floor in vio-lation of the Act. I shall order it to rescind any changesmade.As I have found that Respondent undertook a strict en-forcement of its rules and policies and issued written warn-ings as part of such enforcement for the purpose of interfer-ing with. restraining, and coercing employees. I shall orderit to expunge from its records the written warnings issuedduring March. April, May, and June. and to cease and de-sist from enforcing its rules and policies for the purpose ofinterfering with, restraining, and coercing employees in theexercise of their Section 7 rights.The unfair labor practices committed by Respondentstrike at the very heart of employee rights safeguarded bythe Act. I shall therefore place Respondent under a broadorder to cease and desist from in any manner infringingupon the rights of employees guaranteed in Section 7 of theAct. N.L. R.B. v. Entwistle Mfg. Co.. 120 F.2d 532. 536 (4thCir. 1941).The parties stipulated that there were 213 employees inthe appropriate unit for the payroll period ending March27. and General Counsel introduced authorization cardssigned by 84 of them, or slightly in excess of 39 percent.Despite the fact that the Union never acquired majoritystatus, General Counsel requests the issuance of a bargain-ing order relying on N.L.R.B. v. Gissel Parking Co. Inc., 395U.S. 575 (1969). wherein the Supreme Court (at 613 614)indicated that in "exceptional" cases, marked by "outra-geous" and "pervasive" unfair labor practices, the imposi-tion of a bargaining order, "without need of inquiry intomajority status on the basis of cards or otherwise" might hean appropriate remedy if the unfair labor practices were of"such a nature that their coercive effects cannot be elimi-nated by the application of traditional remedies, with theresult that a fair and reliable election cannot be had." Inmy judgment, this is not such a case and I shall not recom-mend the issuance of a bargaining order.CONCL.USIONS OF LAW1. Woonsocket Health Care Centre is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. United Health Care Employees, a Division of RhodeIsland Workers Union, is a labor organization within themeaning of Section 2(5) of the Act.3. By interrogating employees about their union activi-ties; threatening employees with loss of benefits and lessfavorable and more onerous working conditions, trouble,and plant closure; promising employees raises and otherbenefits; creating the impression of surveillance; telling em-ployees raises were being withheld because of their unionactivities; soliciting grievances by means of the EmployeeWays and Means Committee: placing unfavorable termina-tion slips in the files of former employees: enforcing its poli-cies and work rules more strictly; and issuing written warn-ings and changing policies and rules respecting leaving thefloor and where employees could take their breaks becauseemployees were engaged in union activities: issuing warn-ings to employees because of their union activities: and is-suing warnings to employees for wearing union insignia andinstituting an invalid no-solicitation rule: and by discharg-ing Tina Cotnoir. Alice Sabourin. and Donna D)'Agostinobecause they engaged in activities protected by Section 7 ofthe Act, Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)( I) and2(6) and (7) of the Act.4. B transferring Aline Paquin, suspending and dis-charging Paula Sufloletto, and discharging Ulrike Ledoux.because of their union activities. Respondent has engagedin, and is engaging in. unfair labor practices within themeaning of Sections 8(a(K I) and (3) and 2(6) and (7) of theAct.5. eneral Counsel has not established b a preponder-ance of the evidence that Respondent violated Section8(a)(1) and (3) of the Act by reason of the separation fromemployment of Betty Johnson, I.inda Parenteau. AlinePaquin. and Sheila Contre.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORL)E.RThe Respondent. Woonsocket Health C'entre. Woon-socket. Rhode Island, its officers, agents, successors, andassigns, shall:I. ('ease and desist from:(a) Interrogating employees about their union activitiesin a manner or under circumstances constituting interfer-ence with, restraint, and coercion of employees in the exer-cise of rights guaranteed by Section 7 of the Act.(b) Threatening employees with loss of benefits and lessfavorable and more onerous working conditions if they se-lect the Union to represent them.(c) Threatening to close the facility if employees selectthe Union to represent them.(d) Threatening employees with trouble if they engage inunion activities.(e) Promising employees raises and other benefits in or-der to induce them to withdraw their support from. or tocease giving assistance to, the Union.(f) Creating the impression of surveillance by telling em-ployees that it knows who started the union activity, wheremeetings are held, and who are the employees most active.(g) Telling employees that raises are being withheld be-cause of the union campaign.(h) Issuing warnings to employees for wearing union in-signia.(i) Issuing warnings to employees because of their unionactivities.0) Soliciting employee grievances to induce employees towithdraw their support from,. or to cease giving assistance" In the event no exceptions are tiled as provided h Sec. 102.46 it theRules and Regulations ol[ the National Labor Relations Board, the indings,conclusions, and recommended Order herein hall. as provided in Sec. 102.48of' the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions. and Order. and all objections theretio shall be deemedwaived for all purposes.666 WOONSOCKET HEALTH C(ENTREto, the Union, by the formation of an Employee Ways andMeans Committee, or any like committee.(k) Placing unflavorable termination slips in the tiles offormer employees because of their union activities.(I) Promulgating, maintaining, or enforcing anN rule pro-hibiting solicitation or other union activities on compantime while permitting other types of noncompanv activitiesduring company time, where the purpose is to hinder orinterfere with union organization.(m) Enforcing rules and policies more strictly becauseemployees are engaged in union activities.(n) Changing policies and rules because employees areengaged in union activities.(o) Interfering with, restraining, or coercing employeesin the exercise of rights guaranteed by Section 7 of the Act,by discharging employees for engaging in protected actnli-ties.(p) Discouraging membership in or activities on behalfof United Health ('are Employees, a Division of RhodeIsland Workers Union, or any other labor organization ofits employees, by transferring, suspending, and dischargingemployees because of their activities on behalf thereof orotherwise discriminating in regard to their hire or tenure ofemployment, or any terms or conditions of employment ofits employees.(q) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations. tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protectionguaranteed by Section 7 of the Act, or to refrain from anyor all such activities.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Paula Suffoletto Ulrike Ledoux. Tina Cotnoir.Alice Sabourin, and Donna D'Agostino immediate, full.and unconditional reinstatement to their former jobs, or. it'such jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of paythey may have suffered by reason of the discriminationagainst them by payment to them of a sum of money equalto the amount they normally would have earned as wagesfrom the date of their discharge to the date of their rein-statement, in a manner set forth in the section entitled "TheRemed, ."(b) Make Paula Suffoletto whole tfr the wages she lostby reason of her unlawful suspension.(c) Expunge from Respondent's records the terminationslips of C('rstal Arruda and Linda Richards. substitutingrecommendations based on their work performance.(d) I)isband the Employee Wa'; s and Means Committeeformed to solicit employee grievances in order to induceemployees to cease giving support to the Ilnion.(e) Rescind any changes in working conditions institutedbecause of the employees' union acti ities.(f) Expunge from Respondent's records written arn-ings issued during March, April. May. and June 1977 whichwere issued pursuant to Respondent's strict enfircement ofits rules and policies for the purpose of' interfering with.restraining, and coercing emploNees in the exercise of rightsguaranteed by Section 7 of the Act.(g) Preserve and, upon request. make aailahle to theNational Labor Relations Board and its agents, for exami-nation and copying, all payroll records. social security pay-ment records. timecards. personnel records and reports, andall other records relevant and necessarN to a determinationof the amounts of backpay due under the terms of thisrecommended Order.(h) Post at its Woonsocket. Rhode Island, facilitbcopiesof the attached notice marked "Appendix."'" Copies of saidnotice on forms provided b the Regional Director for Re-gion 1. after being duly signed by the Respondent's repre-sentative, shall be posted bh it immediately upon receiptthereof. and maintained b it for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered. defaced, or covered by any other material.(i) Notify the said Regional Director, in writing, within20 days from the date of this Decision, what steps Respon-dent has taken to complv herewith.I IS RI lII!R RE( OMMI-tl)t-D that the election conductedin Case I RC 15107 be set aside and that a second electionbe directed.16 In the event that this Order is enforced by a Judgment of a t nitedStates Court of Appeals. the words in the notlce reading "Posted bs Order ofthe National L.ahor Relations Board" shall read "Posted Pursuant t a Judg-ment of he United States Court of ppeals Enforcing an Order of the Na-tional Ltabor Rela ions Board"667